 

Exhibit 10.1

 

Execution Version

 

FIFTH AMENDMENT AGREEMENT

 

This FIFTH AMENDMENT AGREEMENT, dated as of September 2, 2020 (this
“Amendment”), is entered into by and among each undersigned existing Revolving
Lender (collectively, the “Consenting Revolving Lenders”), KAR AUCTION
SERVICES, INC., a Delaware corporation (the “Borrower”), the other Loan Parties
party hereto and JPMORGAN CHASE BANK, N.A., as administrative agent (the
“Administrative Agent”).

 

PRELIMINARY STATEMENTS

 

WHEREAS, reference is made to the Amended and Restated Credit Agreement, dated
as of March 11, 2014 (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time prior to the date hereof, the “Existing
Credit Agreement”; the Existing Credit Agreement, as amended hereby, the “Credit
Agreement”; capitalized terms used but not otherwise defined herein are used
with the meanings given in the Credit Agreement), among the Borrower, the
lenders and issuing banks party thereto from time to time and the Administrative
Agent; and

 

WHEREAS, in accordance with clause (xiii) of Section 11.1 of the Credit
Agreement, the Borrower and the Consenting Revolving Lenders (constituting the
Majority Facility Lenders under the Revolving Facility) have agreed to amend the
Existing Credit Agreement as provided in Section 1 hereof on the Fifth Amendment
Effective Date (as defined below).

 

NOW, THEREFORE, in consideration of the premises and the agreements, other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

SECTION 1.          Amendments to Existing Credit Agreement. Effective as of the
Fifth Amendment Effective Date, the Existing Credit Agreement shall be amended,
in accordance with clause (xiii) of the Section 11.1 of the Existing Credit
Agreement, as follows:

 

(a)            Section 1.1 of the Existing Credit Agreement is hereby amended by
deleting therefrom the definitions of each of the following terms: “Available
Commitments”, “Limited Waiver Period”, “Liquidity” and “Specified Event”.

 

(b)            Section 8.1 of the Existing Credit Agreement is hereby amended
and restated in its entirety to read as follows:

 

“8.1         Financial Condition Covenant.     Permit the Consolidated Senior
Secured Net Leverage Ratio, as of the last day of each fiscal quarter
(commencing with the fiscal quarter ending December 31, 2019) on which any
Revolving Loans are outstanding, to exceed 3.50:1.00.”

 

SECTION 2.          Conditions to the Fifth Amendment Effective Date. This
Amendment shall become a binding agreement of the parties hereto and the
amendments set forth in Section 1 hereof shall each become effective on the date
of the satisfaction (or waiver) of the following conditions (the date such
conditions are satisfied or waived, the “Fifth Amendment Effective Date”):

 

(a)            this Amendment shall have been duly executed by the Borrower,
each other Loan Party, the Administrative Agent and Revolving Lenders that
collectively constitute the Majority Facility Lenders under the Revolving
Facility, and delivered to the Administrative Agent;

 



1

 

 

(b)           the Borrower shall have compensated the Administrative Agent in
immediately available funds for all accrued costs, fees and expenses (including
reasonable fees, expenses and other charges of counsel) of the Administrative
Agent to the extent invoiced at least two (2) Business Days prior to the Fifth
Amendment Effective Date; and

 

(c)            the Administrative Agent and each Revolving Lender shall have
received all compensation required to be paid to it (or its Affiliates) on or
prior to the Fifth Amendment Effective Date (including such fees set forth in
that certain fee letter, dated as of the date hereof, by and among the Borrower,
the Administrative Agent and certain Revolving Lenders (the “Fee Letter”) or any
other fee letter between, on the one hand, the Borrower and, on the other hand,
the Administrative Agent or any Revolving Lender (or any of their respective
Affiliates).

 

SECTION 3.          Representations and Warranties. The Borrower represents and
warrants that:

 

(a)            Authority. The Borrower and the other Loan Parties have the
requisite power and authority to execute and deliver this Amendment and perform
its obligations under this Amendment and the Credit Agreement, as applicable.
Each Loan Party has the requisite power and authority to perform its obligations
under the Loan Documents, as amended hereby. The execution, delivery and
performance by the Borrower and the other Loan Parties of this Amendment, and
the performance by each Loan Party of each Loan Document (as amended hereby) to
which it is a party have been duly approved by all necessary organizational
action of such Loan Party.

 

(b)            Enforceability. This Amendment has been duly executed and
delivered by the Borrower and each other Loan Party. When the conditions to
effectiveness in Section 2 hereof have been satisfied, each of this Amendment
and each Loan Document (as amended hereby) is the legal, valid and binding
obligation of each Loan Party party thereto, enforceable against such Loan Party
in accordance with its terms except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought in proceedings in equity or
at law).

 

(c)            Representations and Warranties. The representations and
warranties made by any Loan Party in or pursuant to the Loan Documents are true
and correct in all material respects (other than where a representation or
warranty is already qualified by materiality, in which case such representation
or warranty shall be true and correct in all respects) on and as of the Fifth
Amendment Effective Date as if made on and as of such date, except to the extent
that such representations and warranties refer to an earlier date (in which case
they are true and correct in all material respects (or true and correct in all
respects where a representation or warranty is already qualified by materiality)
as of such earlier date).

 

(d)            No Default. No Default or Event of Default shall have occurred
and be continuing on the date hereof or after giving effect to this Amendment.

 

SECTION 4.          Reference to and Effect on the Loan Documents.

 

(a)            On and after the Fifth Amendment Effective Date, each reference
in the Existing Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Existing Credit Agreement and each
reference in the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Existing Credit Agreement,
shall mean and be a reference to the Credit Agreement.

 



2

 

 

(b)            The Credit Agreement and the other Loan Documents are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed. Without limiting the generality of the foregoing, the Security
Documents and all of the Collateral described therein do and shall continue to
secure the payment of all Obligations under and as defined in the Credit
Agreement.

 

(c)            The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents or constitute a waiver or
amendment of any provision of any of the Loan Documents. This Amendment shall
not constitute a novation of the Existing Credit Agreement or any other Loan
Document.

 

(d)            The Borrower and the other parties hereto acknowledge and agree
that, on and after the Fifth Amendment Effective Date, this Amendment and each
of the other Loan Documents to be executed and delivered by a Loan Party shall
constitute a Loan Document for all purposes of the Credit Agreement.

 

(e)            The provisions of Sections 11.12 and 11.16 of the Credit
Agreement shall apply with like effect to this Amendment.

 

SECTION 5.          Reaffirmation. Each of the Grantors (as defined in the
Amended and Restated Guarantee and Collateral Agreement) hereby (i) confirms and
agrees that the Amended and Restated Guarantee and Collateral Agreement, the
other Security Documents and all of the Collateral described in the foregoing
do, and shall continue to, secure the payment and performance of all of the
Secured Obligations (as defined in the Amended and Restated Guarantee and
Collateral Agreement), (ii) reaffirms the security interest granted by each
Grantor to the Administrative Agent and the Secured Parties and reaffirm the
guaranties made pursuant to the Amended and Restated Guarantee and Collateral
Agreement and (iii) acknowledges and agrees that the grant of security interests
by, and the guaranties of, the Grantors contained in the Amended and Restated
Guarantee and Collateral Agreement are, and shall remain, in full force and
effect after giving effect to this Amendment.

 

SECTION 6.          Counterparts. This Amendment (including all consents and
authorizations relating hereto) may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement. Delivery of an
executed counterpart of a signature page to this Amendment (or any consent or
authorization relating hereto) by electronic transmission or facsimile shall be
effective and enforceable as delivery of a manually executed counterpart
thereof. The Administrative Agent will not have any responsibility for
determining whether (and makes no representation as to whether) any such
counterpart has been duly authorized, executed or delivered or is enforceable
against any party hereto. The words “execution,” “signed,” “signature,” and
words of like import in this Amendment shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

SECTION 7.          GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

[signature pages follow]

 



3

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

 

  LOAN PARTIES:       KAR AUCTION SERVICES, INC.       By:   /s/ James P.
Hallett     Name:   James P. Hallett     Title: Chief Executive Officer      
ADESA, INC.       By: /s/ Heather Cameron     Name: Heather Cameron     Title:
Vice President & Secretary       ADESA CORPORATION, LLC       By: /s/ Heather
Cameron     Name: Heather Cameron     Title: Vice President & Secretary

 

[Signature Page to KAR Fifth Amendment]

 



 

 

 

  A.D.E. OF ARK-LA-TEX, INC.       By:   /s/ Heather Cameron     Name:   Heather
Cameron     Title: Vice President & Secretary       A.D.E. OF KNOXVILLE, LLC    
  By: /s/ Heather Cameron     Name: Heather Cameron     Title: Vice President &
Secretary       ADESA ARK-LA-TEX, LLC       By: /s/ Heather Cameron     Name:
Heather Cameron     Title: Vice President & Secretary       ADESA ARKANSAS, LLC
      By: /s/ Heather Cameron     Name: Heather Cameron     Title: Vice
President & Secretary       ADESA ATLANTA, LLC       By: /s/ Heather Cameron    
Name: Heather Cameron     Title: Vice President & Secretary       ADESA
BIRMINGHAM, LLC       By: /s/ Heather Cameron     Name: Heather Cameron    
Title: Vice President & Secretary

 

[Signature Page to KAR Fifth Amendment]

 



 

 

 

  ADESA CALIFORNIA, LLC       By:   /s/ Heather Cameron     Name:   Heather
Cameron     Title: Vice President & Secretary       ADESA CHARLOTTE, LLC      
By: /s/ Heather Cameron     Name: Heather Cameron     Title: Vice President &
Secretary       ADESA COLORADO, LLC       By: /s/ Heather Cameron     Name:
Heather Cameron     Title: Vice President & Secretary       ADESA DES MOINES,
LLC       By: /s/ Heather Cameron     Name: Heather Cameron     Title: Vice
President & Secretary       ADESA FLORIDA, LLC       By: /s/ Heather Cameron    
Name: Heather Cameron     Title: Vice President & Secretary       ADESA IDAHO,
LLC       By: /s/ Heather Cameron     Name: Heather Cameron     Title: Vice
President & Secretary

 

[Signature Page to KAR Fifth Amendment]

 



 

 

 

  ADESA INDIANAPOLIS, LLC       By:   /s/ Heather Cameron     Name: Heather
Cameron     Title:   Vice President & Secretary

 

  ADESA LANSING, LLC       By:   /s/ Heather Cameron     Name: Heather Cameron  
  Title:   Vice President & Secretary

 

  ADESA LEXINGTON, LLC       By:   /s/ Heather Cameron     Name: Heather Cameron
    Title:   Vice President & Secretary

 

  ADESA MISSOURI, LLC       By:   /s/ Heather Cameron     Name: Heather Cameron
    Title:   Vice President & Secretary

 

  ADESA NEW JERSEY, LLC       By:   /s/ Heather Cameron     Name: Heather
Cameron     Title:   Vice President & Secretary

 

  ADESA NEW YORK, LLC       By:   /s/ Heather Cameron     Name: Heather Cameron
    Title:   Vice President & Secretary

 

[Signature Page to KAR Fifth Amendment]

 



 

 

 

  ADESA OHIO, LLC       By:   /s/ Heather Cameron     Name: Heather Cameron    
Title:   Vice President & Secretary

 

  ADESA OKLAHOMA, LLC       By:   /s/ Heather Cameron     Name: Heather Cameron
    Title:   Vice President & Secretary

 

  ADESA OREGON, LLC       By:   /s/ Heather Cameron     Name: Heather Cameron  
  Title:   Vice President & Secretary

 

  ADESA PENNSYLVANIA, LLC       By:   /s/ Heather Cameron     Name: Heather
Cameron     Title:   Vice President & Secretary

 

  ADESA PHOENIX, LLC       By:   /s/ Heather Cameron     Name: Heather Cameron  
  Title:   Vice President & Secretary

 

  ADESA SAN DIEGO, LLC       By:   /s/ Heather Cameron     Name: Heather Cameron
    Title:   Vice President & Secretary

 

[Signature Page to KAR Fifth Amendment]

 



 

 

 

  ADESA-SOUTH FLORIDA, LLC       By:   /s/ Heather Cameron     Name: Heather
Cameron     Title:   Vice President & Secretary

 

  ADESA TEXAS, INC.       By:   /s/ Heather Cameron     Name: Heather Cameron  
  Title:   Vice President & Secretary

 

  ADESA UTAH, LLC       By:   /s/ Heather Cameron     Name: Heather Cameron    
Title:   Vice President & Secretary

 

  ADESA WISCONSIN, LLC       By:   /s/ Heather Cameron     Name: Heather Cameron
    Title:   Vice President & Secretary

 

  ASSET HOLDINGS III, LP       By:   /s/ Charles S. Coleman     Name: Charles S.
Coleman     Title:   Executive Vice President & Secretary

 

  AUTO DEALERS EXCHANGE OF CONCORD, LLC       By:   /s/ Heather Cameron    
Name: Heather Cameron     Title:   Vice President & Secretary

 

[Signature Page to KAR Fifth Amendment]

 



 

 

 

  AUTO DEALERS EXCHANGE OF MEMPHIS, LLC       By:   /s/ Heather Cameron    
Name: Heather Cameron     Title:   Vice President & Secretary

 

  AUTOMOTIVE FINANCE CORPORATION       By:   /s/ James E. Money II     Name:
James E. Money II     Title:   President

 

  AUTOVIN, INC.       By:   /s/ Heather Cameron     Name: Heather Cameron    
Title:   Vice President & Secretary

 

  PAR, INC.       By:   /s/ Heather Cameron     Name: Heather Cameron    
Title:   Vice President & Secretary

 

  AFC CAL, LLC       By:   /s/ James E. Money II     Name: James E. Money II    
Title:   President

 

  ZABEL & ASSOCIATES, INC.       By:   /s/ Heather Cameron     Name: Heather
Cameron     Title:   Vice President & Secretary

 

[Signature Page to KAR Fifth Amendment]

 



 

 

 

      SIOUX FALLS AUTO AUCTION, INC       By: /s/ Heather Cameron     Name:
Heather Cameron      Title: Vice President & Secretary       TRI-STATE AUCTION
CO., INC.       By: /s/ Heather Cameron     Name: Heather Cameron     Title:
Vice President & Secretary       LIVEBLOCK AUCTIONS INTERNATIONAL, INC.      
By: /s/ Heather Cameron     Name: Heather Cameron      Title: Vice President &
Secretary       ADESA DEALER SERVICES, LLC       By: /s/ James E. Money II    
Name: James E. Money II      Title: President       ADESA MINNESOTA, LLC      
By: /s/ Heather Cameron     Name: Heather Cameron      Title: Vice President &
Secretary       ADESA NEVADA, LLC       By: /s/ Heather Cameron     Name:
Heather Cameron      Title: Vice President & Secretary

 

[Signature Page to KAR Fifth Amendment]

 



 

 

 

  OPENLANE, INC       By: /s/ Charles S. Coleman     Name: Charles S. Coleman   
  Title: Executive Vice President & Secretary       RECOVERY DATABASE
NETWORK, INC.       By: /s/ Charles S. Coleman     Name: Charles S. Coleman     
Title: Executive Vice President & Secretary       CARSARRIVE NETWORK, INC.      
By: /s/ Charles S. Coleman     Name: Charles S. Coleman      Title: Executive
Vice President & Secretary       AUCTIONTRAC, LLC       By: /s/ Heather Cameron
    Name: Heather Cameron      Title: Vice President & Secretary      
MOBILETRAC LLC       By: /s/ Charles S. Coleman     Name: Charles S. Coleman   
  Title: Executive Vice President & Secretary       PREFERRED WARRANTIES OF
FLORIDA, INC.       By: /s/ Edmund G. Field     Name: Edmund G. Field     
Title: President

 

[Signature Page to KAR Fifth Amendment]

 



 

 

 

  ADESA ILLINOIS, LLC       By: /s/ Heather Cameron     Name: Heather Cameron   
  Title: Vice President & Secretary       AUTOMOTIVE FINANCE CONSUMER DIVISION,
LLC       By: /s/ James E. Money II     Name: James E. Money II      Title:
President       HIGH TECH NATIONAL, LLC       By: /s/ Heather Cameron     Name:
Heather Cameron      Title: Vice President & Secretary       AUTOMOTIVE KEY
CONTROLS, LLC       By: /s/ Heather Cameron     Name: Heather Cameron     
Title: Vice President & Secretary       HT LOCKSMITHS, INC.       By: /s/
Heather Cameron     Name: Heather Cameron      Title: Vice President & Secretary
      PWI HOLDINGS, INC.       By: /s/ Edmund G. Field     Name: Edmund G.
Field      Title: President

 

[Signature Page to KAR Fifth Amendment]

 



 

 

 

  PREFERRED WARRANTIES, INC.       By: /s/ Edmund G. Field     Name: Edmund G.
Field      Title: President       SUPERIOR WARRANTIES, INC.       By: /s/ Edmund
G. Field     Name: Edmund G. Field      Title: President       ADESA VIRGINIA,
LLC       By: /s/ Heather Cameron     Name: Heather Cameron      Title: Vice
President & Secretary       AUTONIQ, LLC       By: /s/ Charles S. Coleman    
Name: Charles S. Coleman      Title: Executive Vice President & Secretary      
CARCO TECHNOLOGIES, LLC       By: /s/ Charles S. Coleman     Name: Charles S.
Coleman      Title: Executive Vice President & Secretary       111 REMARKETING,
LLC       By: /s/ Heather Cameron     Name: Heather Cameron      Title: Vice
President & Secretary

 

[Signature Page to KAR Fifth Amendment]

 



 

 

 

  STRATIM SYSTEMS INCORPORATED       By: /s/ Charles S. Coleman     Name:
Charles S. Coleman      Title: Executive Vice President & Secretary      
CLEARPLAN, LLC       By: /s/ Charles S. Coleman     Name: Charles S. Coleman   
  Title: Executive Vice President & Secretary       NTH GEN SOFTWARE (FLORIDA)
LLC       By: /s/ Mark Endras     Name: Mark Endras      Title: Manager      
TRADEREV USA LLC       By: /s/ Mark Endras     Name: Mark Endras      Title:
Manager

 

[Signature Page to KAR Fifth Amendment]

 



 

 

 

  JPMORGAN CHASE BANK, N.A.,   as Administrative Agent and a Revolving Lender  
    By: /s/ Brendan Korb     Name: Brendan Korb     Title: Vice President

 

[Signature Page to KAR Fifth Amendment]

 



 

 

 

  BANK OF AMERICA, N.A.,   as a Revolving Lender       By: /s/ Brian D. Smith  
  Name: Brian D. Smith     Title: Senior Vice President

 

[Signature Page to KAR Fifth Amendment]

 



 

 

 

  GOLDMAN SACHS BANK USA,   as a Revolving Lender       By: /s/ Mahesh Mohan    
Name: Mahesh Mohan     Title: Authorized Signatory

 

[Signature Page to KAR Fifth Amendment]

 



 

 

 

  BARCLAYS BANK PLC,   as a Revolving Lender       By: /s/ Craig Malloy    
Name: Craig Malloy     Title: Director

 

[Signature Page to KAR Fifth Amendment]

 



 

 

 

 

  CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,   as a Revolving Lender       By: /s/
Judith Smith     Name: Judith Smith     Title: Authorized Signatory       By:
/s/ Jessica Gavarkovs     Name: Jessica Gavarkovs     Title: Authorized
Signatory

 

[Signature Page to KAR Fifth Amendment]

 



 

 

 

  FIFTH THIRD BANK, NATIONAL ASSOCIATION   as a Revolving Lender       By: /s/
Mike Gifford     Name: Mike Gifford     Title: Director

 

[Signature Page to KAR Fifth Amendment]

 



 

 

 

  U.S. BANK NATIONAL ASSOCIATION,   as a Revolving Lender       By: /s/ James N.
DeVries     Name: James N. DeVries     Title: Senior Vice President

 



[Signature Page to KAR Fifth Amendment]

 



 

 

 

  BMO HARRIS BANK, N.A.,   as a Revolving Lender       By: /s/ Josh Hovermale  
  Name: Josh Hovermale     Title: Director

 



[Signature Page to KAR Fifth Amendment]

 

 

 

 

  KEYBANK NATIONAL ASSOCIATION,   as a Revolving Lender       By:   /s/ Abigail
McLaughlin     Name:   Abigail McLaughlin     Title: AVP

 

[Signature Page to KAR Fifth Amendment]

 



 

 

 

  PNC BANK, NATIONAL ASSOCIATION,   as a Revolving Lender       By:   /s/
Christopher Johnson     Name:   Christopher Johnson     Title: Senior Vice
President    

 

[Signature Page to KAR Fifth Amendment]

 



 

 

 

  ROYAL BANK OF CANADA,   as a Revolving Lender       By:   /s/ Allan Kortan    
Name:   Allan Kortan     Title: Authorized Signatory

 

[Signature Page to KAR Fifth Amendment]

 



 

 

 

  TRUIST BANK, successor by merger to SUNTRUST BANK   as a Revolving Lender    
  By:   /s/ Sarah Salmon     Name:   Sarah Salmon     Title: Senior Vice
President

 

[Signature Page to KAR Fifth Amendment]

 



 

 

 

  THE HUNTINGTON NATIONAL BANK,   as a Revolving Lender       By:   /s/ Edward
A. Cheney     Name:   Edward A. Cheney     Title: Managing Director

 

[Signature Page to KAR Fifth Amendment]

 



 

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION   as a Revolving Lender       By:   /s/
Katherine Cordes     Name:   Katherine Cordes     Title: Senior Vice President

 

[Signature Page to KAR Fifth Amendment]

 



 

 